DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shigetaka et al. (JP 2003-348635, Shigetaka hereafter).
RE claim 1, Shigetaka discloses a communication apparatus comprising a control unit that performs control to: generate channel information relating to transmittable frequency channels of data, and bandwidth information relating to a bandwidth of a frequency to be used to transmit the data; transmit a request signal to (Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof); and transmit the data to the another communication apparatus, by using frequency channels that have been selected as receivable frequency channels by the another communication apparatus(Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
RE claim 2, Shigetaka discloses the communication apparatus according to claim 1 as set forth above. Note that Shigetaka further discloses wherein the channel information includes a frequency channel that is selectable by the another communication apparatus(Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
RE claim 3, Shigetaka discloses the communication apparatus according to claim 1 as set forth above. Note that Shigetaka further discloses wherein the channel information includes a frequency channel that enables selection of a bandwidth that is broader than the bandwidth of the frequency to be used to transmit the data(Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
RE claim 4, Shigetaka discloses the communication apparatus according to claim 1 as set forth above. Note that Shigetaka further discloses wherein the control unit performs control to: receive a response signal to be transmitted from the another communication apparatus, by using the receivable frequency channels of the another communication apparatus; and select a frequency channel to be used from the receivable frequency channels on a basis of the response signal that has been received(Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
RE claim 5, Shigetaka discloses the communication apparatus according to claim 4 as set forth above. Note that Shigetaka further discloses wherein the request signal includes a request to send (RTS) frame that copes with multiple channels, and the response signal includes a clear to send (CTS) frame(Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
RE claim 6, Shigetaka discloses a communication apparatus comprising a control unit that performs control to: receive a request signal to be transmitted from another communication apparatus, by using a frequency channel that has been selected from transmittable frequency channels, the request signal including channel information relating to the transmittable frequency channels that enable the another communication apparatus to transmit data, and bandwidth information relating to a bandwidth of a frequency to be used to transmit the data(Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof); select a receivable frequency channel from the transmittable frequency channels on a basis of the channel information and the bandwidth information that are included in the request signal that has been received; and transmit a response signal to the another communication apparatus, by using the receivable frequency channel that has been selected(Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
RE claim 7, Shigetaka discloses the communication apparatus according to claim 6 as set forth above. Note that Shigetaka further discloses wherein the control unit performs control to receive the data to be transmitted from the another communication apparatus, by using the receivable frequency channel that has been selected, after transmitting the response signal(Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
RE claim 8, Shigetaka discloses the communication apparatus according to claim 6 as set forth above. Note that Shigetaka further discloses wherein the channel information includes a frequency channel that is selectable by the communication apparatus(Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
RE claim 9, Shigetaka discloses the communication apparatus according to claim 8 as set forth above. Note that Shigetaka further discloses wherein the channel information includes a frequency channel that enables selection of a bandwidth that is broader than the bandwidth of the frequency to be used to transmit the data(Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
RE claim 10, Shigetaka discloses the communication apparatus according to claim 6 as set forth above. Note that Shigetaka further discloses wherein the request signal includes an RTS frame that copes with multiple channels, and the response signal includes a CTS frame (Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
RE claim 11, Shigetaka discloses a communication apparatus comprising a control unit that performs control to: transmit data to another communication apparatus, by using a first frequency channel; generate a request signal requesting acknowledgement of normal reception of the data, the request signal including channel information relating to transmittable frequency channels that enable the another communication apparatus to transmit an acknowledgement signal (Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof); and transmit the request signal that has been generated to the another communication apparatus, by using a second frequency channel that has been selected from the transmittable frequency channels(Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
RE claim 12, Shigetaka discloses the communication apparatus according to claim 11 as set forth above. Note that Shigetaka further discloses wherein the second frequency channel is different from the first frequency channel(Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
RE claim 13, Shigetaka discloses the communication apparatus according to claim 11 as set forth above. Note that Shigetaka further discloses wherein the control unit performs control to receive the acknowledgement signal to be transmitted from the another communication apparatus, by using a frequency channel that the another communication apparatus has selected from the transmittable frequency channels(Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
RE claim 14, Shigetaka discloses the communication apparatus according to claim 11 as set forth above. Note that Shigetaka further discloses wherein the channel information includes a frequency channel that is selectable by the another communication apparatus (Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
RE claim 15, Shigetaka discloses the communication apparatus according to claim 12 as set forth above. Note that Shigetaka further discloses wherein the control unit performs control to receive the acknowledgement signal to be transmitted from the another communication apparatus, by using the transmittable frequency channels (Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof)v.
RE claim 17, Shigetaka discloses  communication apparatus comprising a control unit that performs control to: receive data to be transmitted from another communication apparatus, by using a first frequency channel; receive a request signal to be transmitted from the another communication apparatus, by using a second frequency channel, the request signal requesting acknowledgement of normal reception of the data and including channel information relating to transmittable frequency channels that enable an acknowledgement signal to be transmitted (Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof); select a frequency channel from the transmittable frequency channels on a basis of the channel information included in the request signal that has been received, in a case where the data has been received normally; and transmit the acknowledgement signal to the another communication apparatus, by using the frequency channel that has been selected(Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
RE claim 18, Shigetaka discloses the communication apparatus according to claim 17 as set forth above. Note that Shigetaka further discloses wherein the second frequency channel is different from the first frequency channel (Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
RE claim 19, Shigetaka discloses the communication apparatus according to claim 17 as set forth above. Note that Shigetaka further discloses wherein the channel information includes a frequency channel that is selectable by the communication apparatus (Paragraphs 39-41, RTS and CTS based exchange over multiple channels and selection thereof).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shigetaka in view of Abeysekera et al. (US 2015/0188675, Abeysekera hereafter).
RE claims 16 and 20, Shigetaka discloses the communication apparatus according to claims 11 and 17 as set forth above. Shigetaka does not explicitly disclose wherein the request signal includes a block ack request (BAR) frame that copes with multiple channels, and the acknowledgement signal includes an acknowledgement (ACK) frame.
However,  Abeysekera teaches wherein the request signal includes a block ack request (BAR) frame that copes with multiple channels, and the acknowledgement signal includes an acknowledgement (ACK) frame (See Paragraph 331. A Block Ack Request frame is transmitted over multiple channels. The terminal accordingly sends back Block Ack frames).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication apparatus of 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/James P Duffy/Primary Examiner, Art Unit 2461